JUDGMENT
TSOUCALAS, Senior Judge:
This Court having received and reviewed
the United States Department of Commerce, International Trade Administration’s (“Commerce”) Final Results of Redetermination Pursuant to Court Remand, SKF USA Inc. v. United States, 23 CIT 402, Slip Op. 99-56 (June 29, 1999) (“Remand Results”), and Commerce having complied with the Court’s remand, and no responses to the Remand Results having been submitted by the parties, it is hereby
Ordered that the Remand Results filed by Commerce on September 10, 1999 are affirmed in their entirety; and it is further
Ordered that since all other issues have been decided, this case is dismissed.